[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendants move to dismiss this summary process action on the basis that insufficient time elapsed between service of the complaint and the return date. The defendants were served on February 5, 1998; the return day is February 11, 1998. General CT Page 2808 Statutes § 47a-23a provides in pertinent part: "Such complaint may be made returnable six days, inclusive, after service upon the defendant . . ."
Although there are no appellate cases construing this provision, the language parallels that of General Statutes § 52-46
which provides: "Civil process, if returnable to the Supreme Court, shall be served at least thirty days, inclusive, before the day of the sitting of the court, and, if returnable to the Superior Court, at least twelve days, inclusive, before such day." With respect to that statute, the law is that "[i]n computing the days prior to the return day in order to determine the last possible day of service, the day of service is to be included and the return day is excluded."  Edward Stephenson, Connecticut Civil Procedure (2nd Ed. 1970), § 21, p. 69; see Brooklyn Trust Co. v. Town of Hebron,51 Conn. 22, 27 (1883); see Diversified Financial Systems v. Nash,
Superior Court, Judicial District of New Haven at Meriden, No. CV93-0242923 (9 CONN. L. RPTR. 54, 8 CSCR 582) (April 29, 1993);Compo Brothers, Inc. v. City of Stamford, Superior Court, Judicial District of Stamford/Norwalk at Stamford, No. CV 94 0139598 (12 CONN. L. RPTR. 679), November 8, 1994).
"In construing a statute, other statutes relating to the same subject matter may be looked to for guidance because the legislature is presumed to have created a consistent body of law.Heffernan v. Slapin, 182 Conn. 40, 46, 438 A.2d 1 (1980); Doe v.Institute of Living, Inc., 175 Conn. 49, 58, 392 A.2d 491 (1978)."State v. Giorgio, 2 Conn. App. 204, 209, 477 A.2d 134 (1984); seeDart  Bogue Co. v. Slosberg, 202 Conn. 566, 575, 522 A.2d 763
(1987). Employing the method of calculation used in connection with § 52-46, which contains essentially the same verbiage as General Statutes § 47a-23a, the plaintiffs made their complaint returnable six days, inclusive, after service on the defendants. The motion to dismiss is therefore denied.
BY THE COURT
Bruce L. LevinJudge of the Superior Court